Case 5:21-cv-00007-TTC-JCH Document 28 Filed 04/21/21 Page 1 of 6 Pageid#: 410




                       IN THE UNITED STATES DISTRICT COURT
                      FOR THE WESTERN DISTRICT OF VIRGINIA
                             HARRISONBURG DIVISION

 NEW LIFESTYLES, INC., et al.,                )
                                              )
                Plaintiffs,                   )        Civil Action No. 5:21cv00007
                                              )
 v.                                           )        MEMORANDUM OPINION
                                              )
 CALO YOUNG ADULTS –                          )
 WINCHESTER, LLC, et al.,                     )        By:   Hon. Thomas T. Cullen
                                              )              United States District Judge
                Defendants.                   )


        Plaintiffs in this case are two entities—Properties of Winchester, LLC, and Cuave

 Family Properties, LLC—who own properties in Winchester, Virginia, and their leasing agent,

 New Lifestyles, Inc. Plaintiffs leased four properties to Defendant Calo Young Adults –

 Winchester, LLC (“Calo”), for use in a residential treatment program and as office space.

 Plaintiffs now bring suit against Calo and its parent company, Solacium Holdings, LLC

 (“Solacium”), alleging that Defendants caused significant damage to the leased properties

 during the term of the leases. The complaint alleges seven counts against both defendants:

 four counts of breach of contract (one for each lease), one count of waste, one count of

 negligence, and one count of conversion. Solacium now moves to dismiss five of the claims

 against it—the four breach of contract claims and the waste claim. It also moves to dismiss

 what it characterizes as a piercing-the-veil claim.

        The basis for Solacium’s motion to dismiss is that it is not a party to the four leases

 and therefore cannot be held liable for breach of those leases or alleged waste as a tenant

 pursuant to them. Because Plaintiffs present no viable legal theory under which Solacium
Case 5:21-cv-00007-TTC-JCH Document 28 Filed 04/21/21 Page 2 of 6 Pageid#: 411




 could be liable for breach of the leases—and therefore present no theory under which

 Solacium could be liable for waste as a tenant—the court will grant Solacium’s motion to

 dismiss with respect to counts one through five of the complaint. Because there is no piercing-

 the-veil claim in the complaint, the court will deny the motion to dismiss with respect to that

 argument.

                                           I.      ANALYSIS

        Solacium first argues that the court should dismiss any claims premised on alter ego (or

 piercing-the-veil) liability. But as Plaintiffs point out in their response, there are no such claims

 in the complaint. Every claim in the complaint is based on each defendant’s own actions. (See

 generally ECF No. 1-1.) The court will therefore deny Solacium’s motion to dismiss insofar as

 it seeks to dismiss a nonexistent alter-ego liability claim.

        Solacium also argues that the court should dismiss the breach of contract claims against

 it. Those claims are brought under two alternative legal theories: (1) that Solacium acted as

 Calo’s agent; and; (2) that Solacium assumed the leases from Calo. Solacium counters that it

 cannot be held liable for Calo’s breach of the leases under an agency theory, and that it cannot

 be held directly liable as having assumed the leases. It is correct on both counts.

        Even assuming that Solacium acted as Calo’s agent, it cannot be held liable for breaches

 of contract perpetrated by Calo on that basis. It is a long-established rule in Virginia (and the

 law generally) that an agent may not be held personally liable for a breach of contract

 committed by its principal. See Lambert v. Phillips & Son, 64 S.E. 945, 946 (Va. 1909); Richmond

 Union Passenger Ry. Co. v. N.Y. & Sea Beach Ry. Co., 28 S.E. 573, 576 (Va. 1891); Allaun v. Scott,

 59 Va. Cir. 461 (2002) (“It is a long established rule in Virginia that agents are not personally


                                                  2
Case 5:21-cv-00007-TTC-JCH Document 28 Filed 04/21/21 Page 3 of 6 Pageid#: 412




 liable on contracts made in the name of a principal.”). Plaintiff disagrees and cites Miller v.

 Quarles, 410 S.E.2d 639 (Va. 1991), to support the proposition that it may bring breach of

 contract actions against Solacium based on its alleged agency relationship with Calo. This

 misreads Miller, which does not countenance contract actions against agents, only tort actions.

 Indeed, the plaintiff in Miller conceded that they had no contract action against the agent in

 that case. See Miller, 410 S.E.2d at 641 (“Although Miller and Burks concede that Quarles is

 not liable for breach of Capital's contract with Colonial, they contend that Quarles is liable for

 his negligence in the performance of that contract.”). Instead, the plaintiffs in Miller sought to

 hold an agent liable for his negligence in performing a contract to which they were a party.

 Such liability—in tort, for negligence—is different from what Plaintiffs seek to impose in this

 case. Plaintiffs do not allege that Solacium negligently performed the contract between Plaintiffs

 and Calo, only that Solacium is liable in contract for breach of the leases between Plaintiffs

 and Calo. That is not a viable theory of liability under Virginia law.

         Solacium also argues that insofar as the breach of contract claims are based on its

 alleged assumption of the leases, they fail under the statute of frauds. Once again, Solacium is

 correct. As both parties acknowledge, an assumption of a lease is subject to the statute of

 frauds in Virginia. (See ECF No. 12 at 9; ECF No. 15 at 5.) Virginia Code section 11-2 provides

 that:

                Unless a promise, contract, agreement, representation, assurance,
                or ratification, or some memorandum or note thereof, is in
                writing and signed by the party to be charged or his agent, no
                action shall be brought . . . [t]o charge any person upon a promise
                to answer for the debt, default, or misdoings of another. . . .




                                                 3
Case 5:21-cv-00007-TTC-JCH Document 28 Filed 04/21/21 Page 4 of 6 Pageid#: 413




        This section plainly applies to an agreement to assume a lease. See Mack v. Orion Inv.

 Corp., No. CL01-1593, 2002 Va. Cir. LEXIS 468, at *14 (Norfolk Cir. Ct. Mar. 5, 2002).

 Plaintiffs, however, have not pleaded (and do not argue) that Solacium assumed the relevant

 leases in writing. Rather, Plaintiffs assert that Solacium performed under the leases and argue

 that the doctrine of partial performance allows an action to be brought even though the alleged

 assumptions were not in writing. Solacium, in turn, contends that the doctrine of partial

 performance only applies in equitable actions seeking specific performance.

        The statute of frauds bars any action based on Solacium’s alleged assumption of the

 leases between Calo and Plaintiffs. Virginia follows the majority rule that partial performance

 only removes an oral agreement from the statute of frauds in an action in equity seeking

 specific performance. See Lance J. Marchiafava, Inc. v. Haft, 777 F.2d 942, 946 (4th Cir. 1985);

 Ricks v. Sumler, 19 S.E.2d 889, 891 (Va. 1942); Applicability of doctrine to contracts or sales of land—

 Limitation to equitable relief, 10 Williston on Contracts § 28:4 (4th ed.) (“Because the part-

 performance rule is an equitable doctrine, it has generally been held that the doctrine has no

 application when the only relief sought by the plaintiff is money damages rather than equitable

 relief.”). Plaintiffs’ briefing cites three cases to support their position, but none applies here.

 All three cases concern actions seeking specific performance, and the opinion in one expressly

 notes that enforcement on the basis of partial performance is only available in equitable actions

 for specific performance. See Va. Home for Boys & Girls v. Phillips, 688 S.E.2d 284 (Va. 2010)

 (seeking specific performance); Williams v. Heller Bros. Realty, 326 S.E.2d 661 (Va. 1985) (same);

 Plunkett v. Bryant, 45 S.E. 742, 744 (Va. 1903) (“Courts of equity, in their efforts to do complete

 justice and prevent fraud, have in certain cases relaxed the operation of the statute, and decreed


                                                    4
Case 5:21-cv-00007-TTC-JCH Document 28 Filed 04/21/21 Page 5 of 6 Pageid#: 414




 the specific performance of a parol agreement for the sale of land, where the contract has been

 clearly and distinctly proved, and part performance in pursuance of the agreement

 established.”).

        Plaintiffs raised two additional federal cases at oral argument, T.G. Slater & Son v.

 Donald P. & Patricia A. Brennan LLC, 385 F.3d 836 (4th Cir. 2004), and Elderberry of Weber City,

 LLC v. Living Centers – Southeast, Inc., 971 F. Supp. 2d 575 (W.D. Va. 2013). Again, neither case

 supports their position. T.G. Slater is entirely distinguishable, invoking the partial performance

 doctrine in a case where the plaintiff sought enforcement of specific contractual duties and

 where plaintiff had alleged written memoranda of the oral contract. 385 F.3d at 841–42.

 Elderberry is even further removed, relying expressly on the existence of written documentation

 of the relevant contract. 971 F. Supp. 2d at 589. Without the doctrine of partial performance,

 Plaintiffs cannot bring claims against Solacium based on its alleged assumption of the relevant

 leases. Those claims fall under Virginia Code section 11-2, as quoted above, which bars any

 such action unless the relevant agreement (here the purported assumption) is in writing.

 Because both legal theories underlying Plaintiffs’ breach of contract claims against Solacium

 are flawed, the court will dismiss counts one through four against Solacium.

        Solacium’s final argument is that it cannot have committed waste under Virginia law

 because it was not a tenant of the relevant properties. Waste is defined in Virginia common

 law as “a destruction or material alteration or deterioration of the freehold, or of the

 improvements forming a material part thereof, by any person rightfully in possession, but who

 has not the fee title or the full estate.” Chosar Corp. v. Owens, 235 Va. 660, 663 (Va. 1988).

 Solacium argues that because it was not a party to the lease, it was not a “person rightfully in


                                                 5
Case 5:21-cv-00007-TTC-JCH Document 28 Filed 04/21/21 Page 6 of 6 Pageid#: 415




 possession” of the relevant properties. Plaintiffs’ only response to this argument is to argue

 that Solacium assumed the leases, rendering it a tenant in possession of the properties. (See

 ECF No. 15 at 7.) In fact, Plaintiffs explicitly tie the success of their waste claim against

 Solacium to the success of their breach of contract claims, relying solely on the leases to

 establish that Solacium was a “person rightfully in possession.” (See id.) As discussed above,

 Virginia law bars Plaintiffs from bringing an action based on Solacium’s alleged assumption

 of the leases. By Plaintiffs’ own admission, then, Virginia law also bars their waste claim.

                                       II.     CONCLUSION

        For the reasons stated above, Solacium’s motion (ECF No. 11) is granted in part and

 denied in part. Because Plaintiffs have not presented any viable legal theory under which

 Solacium could be held liable for breach of contract or waste, counts one through five of the

 complaint will be dismissed with prejudice against Solacium. Because there is no alter ego

 liability claim pleaded in the complaint, the motion to dismiss will be denied insofar as it asks

 the court to dismiss such a claim.

        The clerk is directed to forward a copy of this Memorandum Opinion and the

 accompanying Order to all counsel of record.

 ENTERED this 21st day of April, 2021.


                                             /s/ Thomas T. Cullen
                                             ________________________________
                                             HON. THOMAS T. CULLEN
                                             UNITED STATES DISTRICT JUDGE




                                                6
